DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 7-9, filed 04/23/2021, with respect to amended claim 1 have been fully considered and are persuasive.  The rejection of claim 1 has been withdrawn. 
Allowable Subject Matter
Claims 1-3 and 5-12 allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: additional prior art reference US PGPub 2009/0191442 discloses a polymer electrolyte comprising multiple segments [0038, 0004]. One hydrophobic segment includes aromatic rings that are bonded to each other through one or more groups selected from urethane groups and urea groups [0078]. However, the electrolyte is used in an electrolyte membrane and an electrolyte in a catalyst layer for a fuel cell [0002], and does not suggest use in a secondary battery electrode wherein the disclosed hydrophobic segment would be capable of hydrogen bonding in the electrode as required by the claims. The reference also does not suggest a combination with a soft segment having a polyol structure as required by the claims, which instead teaches an additional hydrophilic segment comprising a perfluoro chain [0026].

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P DOMONE whose telephone number is (571)270-7582.  The examiner can normally be reached on M-F 8:00-4:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER P DOMONE/Primary Patent Examiner
 Art Unit 1725